Citation Nr: 1509069	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a compensable rating for seborrheic keratosis to include the propriety of reduction from 30 percent to non-compensable of 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD
	
T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence and waived RO jurisdiction of the submitted evidence both at the hearing and in a written statement.  38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's January 2015 hearing, he testified that his seborrheic keratosis and hearing loss disabilities had worsened since his last VA examinations, which were respectively in November 2012 and March 2013.  VA treatment records submitted at the conclusion of hearing consisted only of a July 2014 dermatology consult that identified the Veteran as having multiple plaques/lesions of seborrheic keratosis on his face and upper back.  It is unclear the amount of his body covered by his seborrheic keratosis.

Therefore, the Veteran should be afforded new VA examinations in order to determine the current severity of his service-connected seborrheic keratosis and bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, his representative requested that additional records beginning December 1, 2014, be obtained from the Temple VAMC.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records since February 2013. 

2. Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from seborrheic keratosis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

Specific findings as to the extent to which the skin disability on the Veteran's head, face, or neck is disfiguring (i.e., listing characteristics of disfigurement presented). The examiner must provide information on the percentage of total body covered by the Veteran's service connected skin disorders and percentage of exposed body covered by the skin disorders.  The examiner should also specifically note whether the Veteran is treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for seborrheic keratosis.

3. Then, schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.

The examiner should additionally describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.

4. After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




